Citation Nr: 1715010	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-34 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied service connection for sleep apnea.

The Veteran requested a Board hearing via video conference in his December 2012 substantive appeal.  A pre-hearing conference on this case was held in April 2017.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the RO issued a rating decision in June 2012 which lists a private sleep study record from Rio Grande Valley Sleep Centers, dated January 20, 2011.  However, this record is not contained in the Veteran's claims file, including his Veterans Benefits Management System (VBMS) file, and thus it is not currently available for the Board's review.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.).  Thus, a remand is necessary to ensure that the complete record is made available to the Board prior to adjudication of the claim on appeal.  Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating, at bare minimum, VA has constructive, if not actual, notice and possession of these additional records since they are VA generated and maintained, even if not physically in the file).


Additionally, the Board finds that the VA medical opinion obtained in connection with this claim is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  A VA examination was obtained in August 2015.  The examiner opined that it is less likely than not that the Veteran's obstructive sleep apnea is proximately due to or the result of his service-connected PTSD or is aggravated beyond the normal progression by PTSD.  However, the examiner did not address the claim on a direct-incurrence theory, i.e. the question of whether the Veteran's sleep apnea is incurred in or caused by his military service.  Given the deficiencies in the VA medical opinion, the Board must remand this case for a VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents and evidence related to the appellant's claim are in the Veteran's claims file, including his VBMS electronic file.  In particular, the Board notes that a private sleep study report dated January 20, 2011 from the Rio Grande Valley Sleep Centers, Harlingen, Texas, referenced in the June 2012 rating decision but is not contained in the claims file.

2.  Obtain and associate with the claims file all VA medical records of treatment of the Veteran from the VA outpatient clinic (OPC) in Harlingen, Texas that are not already in the claims file, dated from February 2017.  If no such records are available, a notation to that effect should be inserted in the file.  All actions to obtain the requested records should be documented in the claims file.


3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's currently diagnosed sleep apnea.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had onset in service, or is otherwise related to his military service.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability in detail.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided

4.  After any pertinent outstanding records are added to the claims file, readjudicate the Veteran's claim on appeal, taking into consideration all newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J.CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

